 1          For these reasons, SLS moves and respectfully requests the Court to authorize telephonic

 2   attendance at the Case Management Conference. Counsel for SLS will be available at the
 3
     following telephone number: (949) 679-1111 x 214.
 4

 s   Dated: March 3, 2020                        HOUSERLLP
 6
                                                Isl Jeffrey S. Allison
 7
                                                Jeffrey S. Allison, Esq.
 8                                              Attorneys for Defendant SPECIALIZED LOAN
                                                SERVICING LLC
 9

10

11                                              ORDER

12
            IT IS SO ORDERED. Counsel shall contact CourtCall at (866) 582-6878 to make
13          arrangements for the telephonic appearance at 2:00 p.m. on March 10th.
14

15

16   DATED: March 4,2020
                                                         U.S. DISTRICT COURT JUDGE
17

18
19

20

21

22

23

24

25

26
27

28

                                                    2
